Andrews, Judge.
The State appeals the trial court’s grant of State Senator Dean’s plea in bar to charges of making a false writing, OCGA § 16-10-20. We affirm.
The underlying facts of this dispute are not contested. In 1987, the Georgia Department of Community Affairs and the Polk County Board of Commissioners entered into an agreement by which the Department agreed to a grant of $20,000 to the County. The County agreed to “conduct conceptual planning, feasibility studies, and cost benefit analysis of possible improvements to a County-wide water and sewer system.” Initially, $10,000 was dispensed, with the remainder due upon “receipt of certification by the County that the project has been completed.”
Prior to 1987, the Department and its grantees had believed that the use of grant money for actual construction was legal. In 1987, the Attorney General opined that such monies could only be used for “planning.” Therefore, the Department, according to Commissioner Higdon, began to restructure their grant programs around “planning.”
On May 3, 1989, McElwee, the county manager, sent a letter to Higdon stating that “[t]he improvements of the Polk County water *725and sewer system have been completed, and we are requesting the final payment of $10,000.” A copy was noted as having been sent to Senator Dean, who represented Polk County and the City of Rock-mart in Polk County.
Grants were also being made by the Department to other political subdivisions located in Senator Dean’s district during this period of time, including Rockmart.
At the hearing on the plea in bar, Dean presented the testimony of Deputy Attorney General Hobbs1 concerning the genesis of the dispute between the Department and Dean which resulted in the “Full Release” at issue. Hobbs testified that “My recollection is that there was an audit done by the City of Rockmart [in 1991] and that a review of grants received by the Department of Community Affairs by the City of Rockmart was the subject of that audit, and not Polk County, Paulding County, and the other local governments. ... I feel pretty confident that the audit that brought rise to the issues that were dealt with with respect to that release was an audit done for the City of Rockmart.” (Emphasis supplied.)
The audit determined that, although none of the grant money was misappropriated by anyone for their personal use, some grant money had gone for public or “publicly beneficial” programs other than those for which it was intended. A letter was sent by the Department to the City of Rockmart, its mayor, its city manager, and Senator Dean, demanding repayment of a total of $53,700. Hobbs acknowledged that the State had no evidence that Dean personally benefitted from any grant to any political subdivision in his district, including those to Rockmart and Polk County.
As a result of the demand letter, Dean and the others obtained counsel and negotiated a settlement with the Department of Community Affairs, represented by Hobbs, pursuant to which Dean agreed to pay $15,000. That money was paid on March 22, 1992 and has not been returned.
Sometime after December 1991, prior to the return of the indictment at issue on December 22, 1992, and in conjunction with Dean’s payment of the $15,000, a document entitled “FULL RELEASE” was signed by Commissioner Higdon for the “Department of Community Affairs, an Agency of State Government of the State of Georgia.” Deputy Attorney General Hobbs negotiated the language of the release on behalf of the Department and signed the release as a witness.
Included in that release are the following paragraphs.
“On December 6,1991, the Department of Community Affairs, an *726agency of State Government of the State of Georgia (DCA) mailed to [Dean], the City of Rockmart, and [the mayor and city manager of Rockmart], a certain letter stating, among other things, that [the Releasees] owed DCA the sum of at least [$53,700] as a result of certain claims being made by DCA, said claims being more particularly set forth in the letter. . . .
“It is the intention of this FULL RELEASE to compromise, settle and forever end all possible claims and issues and to end any and all potential litigation between and amongst DCA and RELEASEES, with respect to any dealings whatsoever by, between or among DCA and RELEASEES prior to the date of this FULL RELEASE. This FULL RELEASE is intended to encompass, but is not limited to, any and all such claims, whether based on federal or state law, whether arising by action of DCA, any of its agents or affiliates, arising from any alleged claim, either criminal, civil, tortious, contractual or upon any other legal or equitable theory- of recovery whatsoever which DCA now claims, which could in any manner be asserted by it or which may hereafter accrue or otherwise be acquired, on account of, or arising out of any matter or occurrence among the parties prior to date of this FULL RELEASE.” (Emphasis supplied.)
No copy of the demand letter was included in the record below, as pointed out by the dissent. Both parties, however, by the terms of the release, which is in evidence, acknowledge the sending and receipt of the letter and that it precipitated the negotiations and release. Therefore, its existence, if not its exact content, is properly considered by this court.
On December 22, 1992, a special presentment, reflecting on its face that it was prepared by Attorney General Bowers and the Fulton County District Attorney, was returned by the grand jury, charging Dean with making a false writing, specifically, the letter of May 3, 1989, signed by McElwee and copied to Dean. The falsity alleged was that there was “no water and sewer system owned by Polk County, and Polk County had not spent the first $10,000 ... for development of a water and sewer system.”
1. The plea in bar was made and sustained by the trial court. The State’s opposition to the plea was based on the contention that, before the State could be prohibited from a future prosecution of a criminal defendant, “a document must contain a description of the crime or transactions in which the individual is excused from prosecution, and court approval is required of the agreement to forego the prosecution. State v. Hanson, 249 Ga. 739, 744 (295 SE2d 297) (1982).”
That case contains a thorough discussion of the evolution of OCGA § 24-9-28, the Witness Immunity Act, as well as the differences in “transactional” and “use” immunity when compared to “the *727exercise of prosecutorial discretion.”2 The latter involves the discretion of a prosecutor exercised in deciding which defendants to prosecute and is involved here.
As held in Hanson, a prosecutor has the power to forego prosecution as long as the promise contains a “description of the crimes or ‘transactions’ ” in regard to which an individual is excused from prosecution, and the promise is approved by the court. The second prong has been fulfilled here because the court’s order granting the plea in bar specifically “approved” the agreement.
While acknowledging that the DCA made all the grants at issue, both those which precipitated the audit letter and those which are the subject of the indictment, the State argues that the apparently all encompassing language of the “Full Release” did not amount to an adequate description of the transaction for purposes of binding the State under Hanson as to the Polk County grants. The State does not dispute that an agreement was bargained for and reached, compare Lee v. King, 263 Ga. 116, 117 (2) (428 SE2d 326) (1993), only that it included the Polk County grants.
The trial court determined as a matter of fact from the testimony as well as from the four corners of the document itself that the intent of the parties to the Full Release was to settle all matters, civil and criminal, between the State of Georgia and Dean relating to all DCA grants, including the Polk County one, and we find no legal error in her conclusion. Even in Hanson, when the agreement was found to be beyond the authority of the prosecutor because it amounted to blanket amnesty for any and all violations in his jurisdiction before September 8, 1980, the Supreme Court concluded that “[t]he parties made a bargain,” and Hanson was entitled to its benefit as to the prosecution which he sought to quash.
This case is also distinguishable factually from Hanson in that, there, an arrest had already occurred and a warrant had been issued, although no indictment had yet been presented to the grand jury. These charges were dismissed in exchange for the letter. As Hanson states, “our statutes are silent as to the authority of the prosecutor to dismiss criminal charges prior to indictment.” Hanson, supra at 743 (2).
Here, there was no criminal charge pending, only the knowledge that public monies allocated for one purpose had been expended for another and an attempt to resolve all matters, civil and criminal, which had occurred between Dean and the DCA before the date of *728the signing of the release. While DCA may not have been authorized to resolve potential criminal exposure, the Attorney General of this State is so authorized. Ga. Const. 1983, Art. V, Sec. III, Par. IV; Brown v. State, 177 Ga. App. 284, 292 (7) (339 SE2d 332) (1985) (discussing the Attorney General’s dual roles as prosecutor and legal ad-visor to the State or its agencies which he represents in a civil capacity).
Without question, DCA was one of the victims of any alleged criminal activity and its commissioner, when asked if the release discharged Dean from any criminal liability, stated “[t] hat’s what it says.”
Since DCA was represented by the Attorney General in the matter of the DCA grant investigation and release and since this same Attorney General, as constitutionally authorized to do, initiated the prosecution, it would seem incongruous if this matter could not be settled by agreement between the agency/victim represented by the Attorney General when a “private” settlement of a criminal matter may occur between “private parties,” the victim and the perpetrator. See Goolsby v. Bush, 53 Ga. 353 (1874); Childs v. State, 118 Ga. App. 706 (165 SE2d 577) (1968).
In any event, the arguments presented by both dissents as to whether or not the Attorney General and the victim agency could simultaneously settle both a civil dispute between an agency victim (DCA) and, at the same time, resolve by declining to prosecute any criminal violations against society’s interest was not argued below. To so hold now would be to accept the premise that the “wrong for any reason” rule applies.
2. Even assuming that there had not been technical compliance with the mandates of Hanson, the concept of equitable immunity was relied upon by Dean and seems particularly applicable in this situation. Rowe v. Griffin, 676 F2d 524, 526 (11th Cir. 1982); Commonwealth v. Ginn, 587 A2d 314 (Sup. Court Penn. 1990). The concept has been previously acknowledged by Georgia courts in the discussion in Hanson of United States v. Ford, 99 U. S. 594 (25 LE 399) (1878) and “an equitable right to executive clemency.”
3. The remaining arguments made here were not made below and will not be considered here for the first time. Peters v. State, 206 Ga. App. 143, 145 (424 SE2d 372) (1992).

Judgment affirmed. Birdsong,


P. J., Cooper and Johnson, JJ., concur. Smith, J., concurs in the judgment only. McMurray, P. J., Beasley, P. J., and Blackburn, J., dissent. Pope, C. J., disqualified.


 Hobbs was one of three such Deputy Attorneys General. These three served under Executive Assistant Attorney General Michael, who reported to Attorney General Bowers. Hobbs was the deputy who coordinated litigation for the State and its agencies.


 “Immunity” is confined to the protection afforded an individual who has given up a valuable constitutional right and the term “promise to forgo prosecution” is used to describe the exercise of prosecutorial discretion with no constitutional overtones. Hanson, supra at n. 1.